ACCEPTED
                                                                                 14-15-00704-cv
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                          CASE NO. 14-15-00704-CV                         11/18/2015 3:09:52 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

               IN THE FOURTEENTH COURT OF APPEALS
                         HOUSTON, TEXAS
                                                    FILED IN
                                             14th COURT OF APPEALS
                                                HOUSTON, TEXAS
AIMEE HARVEY INDIVIDUALLY AND AS NEXT FRIEND        OF3:09:52
                                             11/18/2015  TALISA PM
PHILLIPS, AMANDA HARVEY, HENRY WILSON, III, AS  NEXT FRIEND
                                             CHRISTOPHER     A. PRINE
OF AALEISA PHILLIPS (A MINOR) AND GWENDOLYN WILSON    Clerk
                                                                Appellants,

vs.

KINDRED HEALTHCARE OPERATING, INC., KINDRED HOSPITAL
HOUSTON MEDICAL CENTER, KINDRED HOSPITALS LIMITED
PARTNERSHIP
                                             Appellees


       On Appeal from the 190th District Court, Harris County, Texas
                    Trial Court Cause No. 2014-27575


              APPELLANTS’ FIRST UNOPPOSED MOTION
             FOR AN EXTENSION OF TIME TO FILE BRIEF

Respectfully submitted,

THE LAW OFFICE OF PERCY C. SINGLETON, JR.

By:_______________________
Percy C. Singleton, Jr.,
Texas Bar No. 24046854
2818 Cleburne St,
Houston, Texas 77004
Telephone 713.664.7678
Facsimile 713.436.8788
Email: psinglaw@gmail.com

ATTORNEY FOR APPELLANT


                                    -1-
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

         COMES NOW, APPELLANTS’ AIMEE HARVEY, ET. AL., respectfully

showing the Court as follows:

         This is Appellants’ first unopposed motion for extension of time to file its

brief.     The Appellants’ brief is due on November 23, 2015. Appellant moves

the Court for a 50-day extension.            This extension is necessary is because

Appellants’ Counsel has had an extremely busy schedule the past forty-five (45)

days, in completing discovery and getting ready for trial in two cases, where trials

were set.     The record in this matter was also delayed in some form. Appellants’

Counsel was also set for trial in criminal district court as well.

         Appellants’ Counsel believes a 50-day extension would allow the response

brief for appellee to submitted after the holiday period and not cause an

inconvenience regarding preplanned travel arrangements for any involved parties.

                                      PRAYER

         Appellants’ move the Court for a 50-day extension to file their brief and for

all other relief to which he is entitled.


                               [signature page follows)




                                            -2-
Respectfully submitted,

THE LAW OFFICE OF PERCY C. SINGLETON, JR.



By:_______________________
Percy C. Singleton, Jr.,
Texas Bar No. 24046854
2818 Cleburne St,
Houston, Texas 77004
Telephone 713.664.7678
Facsimile 713.436.8788
Email: psinglaw@gmail.com

ATTORNEY FOR APPELLANT




                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred with opposing counsel, listed below, about the merits of this motion
with the following results:

      Lori Proctor, with the Cooper and Scully Law Firm, attorney for
      Appellee, Kindred Hospital Inc., does not oppose motion.

      Jon Hlavinka, with the Cooper and Scully Law Firm, attorney for
      Appellee, Kindred Hospital Inc., does not oppose motion.


Dated: Wednesday, November 18, 2015                _________________________




                                        -3-
                            CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that on Wednesday, November 18, 2015, I have served this document on all
other parties listed below:

      Ms. Lori Proctor                                 Via Electronic Filing
      Cooper & Scully
      700 Louisiana Street, Suite 3850
      Houston, TX 77002
      Telephone (713) 236-6800
      Facsimile (713) 236-6880
      Counsel for Appellee, Kindred Hospital Houston, Inc.


      Mr. Jon Hlavinka                                 Via Electronic Filing
      Cooper & Scully
      700 Louisiana Street, Suite 3850
      Houston, TX 77002
      Telephone (713) 236-6800
      Facsimile (713) 236-6880
      Counsel for Appellee, Kindred Hospital Houston, Inc.

By (check all that apply)

     Electronic filing
     Personal delivery
     Mail
     Commercial delivery service
     Fax




___________________________




                                        -4-